Citation Nr: 0516335	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.

3.  Entitlement to assistance in the purchase of an 
automobile or other conveyance and adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife, J.H.

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from April 1960 to October 
1960, and from October 1961 to December 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In June 2002, the RO denied a claim of entitlement to 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment.  In August 2002, the RO 
denied claims of entitlement to a certificate of eligibility 
for financial assistance in acquiring special home 
adaptations, and entitlement to a certificate of eligibility 
for financial assistance in acquiring specially adapted 
housing.  

In September 2004, the veteran was afforded a videoconference 
hearing before Milo Hawley, who is the Acting Veterans Law 
Judge rendering the determination in this claim.


FINDINGS OF FACT

1.  The veteran is service-connected for: total left knee 
replacement, evaluated as 60 percent disabling; 
chondromalacia, right patella, postoperative with 
degenerative joint disease, evaluated as 30 percent 
disabling; rheumatoid arthritis, left hand, evaluated as 10 
percent disabling; rheumatoid arthritis, right hand, 
evaluated as 10 percent disabling; and neuroma, third space, 
right foot, postoperative, evaluated as noncompensable (0 
percent disabling).  He is also determined to be totally 
disabled due to individual unemployability.  

2.  The veteran has loss of use of both lower extremities 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.

3.  The veteran is not blind and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially 
adapted housing have been met.  38 U.S.C.A. §§ 2101(a), 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.809 (2004).

2.  The criteria for assistance in acquiring necessary home 
adaptations have not been met.  38 U.S.C.A. §§ 2101(b), 5107 
(West 2002); 38 C.F.R. § 3.809a (2004).

3.  The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have not been met.  38 U.S.C.A.  §§ 3901, 
3902, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.808, 4.63 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Specially Adapted Housing

The veteran asserts that he is entitled to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing.  During a hearing, held in September 2004, 
the veteran indicated that he always uses crutches or a cane 
to ambulate, that he can only walk about 25 feet, and that 
falling is a constant danger.  He indicated that he makes 
extensive use of a wheelchair.  He testified that he 
currently has a wheelchair ramp at his home which he uses in 
conjunction with his wheelchair, and electric scooter, but 
that his scooter will not fit through any of the doors.  With 
regard to his wheelchair, the veteran testified that it would 
not go through his bathroom door, and that he sometimes has 
to request assistance.  

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be provided if the 
veteran is entitled to compensation for permanent and total 
disability due to: (1) The loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (2) 
Blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3) The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (4) The loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4) (2004).

The veteran is service-connected for: total left knee 
replacement, evaluated as 60 percent disabling; 
chondromalacia, right patella, postoperative with 
degenerative joint disease, evaluated as 30 percent 
disabling; rheumatoid arthritis, left hand, evaluated as 10 
percent disabling; rheumatoid arthritis, right hand, 
evaluated as 10 percent disabling; and neuroma, third space, 
right foot, postoperative, evaluated as noncompensable (0 
percent disabling).  He is also determined to be totally 
disabled due to individual unemployability.  

The medical evidence includes VA outpatient treatment and 
examination reports, and reports from private health care 
providers, dated between 2001 and 2004.  Overall, the VA 
outpatient treatment reports show treatment for rheumatoid 
arthiritis and osteoarthritis symptoms of the upper and lower 
extremities.  A May 2004 report contains a notation that the 
veteran has been using a scooter for over two years.  See 
also April 2003 report (showing use of crutches and a 
motorized scooter).  A report, dated in March 2001, indicates 
that the veteran was provided with a motorized scooter.  A 
report, dated in February 2001, indicates that the veteran 
was found to meet the medical criteria for motorized 
mobility, and that the physical therapy department agreed 
with this conclusion.  

A VA examination report, dated in February 2004, notes the 
following: the veteran uses a soft brace on his right knee; 
he also uses a cane, and an electric cart; he is essentially 
bedridden except for a small amount of ambulation, such as to 
the bathroom; he requires assistance for ambulation and 
bathing; he cannot rise from a chair without help; he cannot 
stand without any degree of assurance that he will not fall; 
his rheumatoid arthiritis of the hands is aggravated by use 
of crutches; he uses crutches to get around the house, 
otherwise he is basically in his motor cart.  On examination, 
the left knee was very unstable on valgus and varus stress.  
The veteran could not do repetitive motion, and there was a 
limitation of motion in both knees, as well as pain on 
motion.  The examiner noted, "He really can't stand at all 
on his knees.  He is a very large man and I fear that he 
would fall if I tried to walk him."  

A report from Lloyd K. Weldon, D.O., dated in December 2003, 
and a letter from Shaun H. Kretzschmar, M.D., dated in April 
2003, state inter alia that the veteran uses crutches, and 
that he was given a motorized wheelchair in 2001.  

The claims files include reports from Dr. Kretzschmar, dated 
between 2000 and 2003, which show that the veteran received 
treatment for conditions that included rheumatoid arthiritis 
and chronic pain.  Use of a knee brace was noted.  On several 
occasions, the veteran complained of hand pain, to include an 
April 2003 report noting that he complained that he could not 
move his right hand, and a December 2002 report noting that 
he complained that he could not open his right hand.  

A VA examination report, dated in November 2003, notes that 
the veteran reported that his knee gave way on weight 
bearing.  On examination, there was no laxity of either knee.  
The impressions noted degenerative joint disease of the left 
knee with status post knee replacement in 2000, with 
continued knee pain, "severe disability with progression," 
and degenerative joint disease, right knee, with instability, 
and severe disability with progression."  

A VA examination report, dated in July 2001, shows that the 
examiner stated that the veteran was permanently and totally 
disabled due to bilateral knee problems, that he uses 
crutches, and that he used a motor scooter.  

The evidence of record demonstrates that the veteran uses 
crutches, a wheelchair, and a motorized scooter, to get 
around.  His need for these devices has been noted in VA and 
private treatment reports, and appears to be well established 
in the record.  The need for the assistance is due to 
bilateral lower extremity problems that are well documented 
in the claims folder.  He is permanently and totally disabled 
due to his bilateral knee conditions, and a TDIU rating is in 
effect.  Based on the foregoing, the Board finds that the 
veteran meets the criteria listed at 38 U.S.C.A. § 2101 and 
38 C.F.R. §§ 3.809, 3.809a.  The claim for financial 
assistance in acquiring specially adapted housing is 
therefore granted.  

II.  Special Home Adaptation Grant

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; nor had 
the veteran previously received assistance in acquiring 
specially adapted housing under  38 U.S.C.A. § 2101(a); and 
(b) the veteran is entitled to compensation for permanent and 
total disability which is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a (2004) (emphasis added).

In Part I of this decision, the Board granted the veteran's 
claim of entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.  The 
veteran is therefore precluded by regulations from receiving 
a special home adaptation grant.  See 38 C.F.R. § 3.809a.  
The Court has held that "where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the veteran's claim 
of entitlement to a special home adaptation grant must be 
denied as a matter of law.


III.  Automobile or Other Conveyance and Adaptive Equipment

A review of the veteran's written statements, and the 
transcript from his hearing, held in September 2004, shows 
that he essentially argues that his service-connected 
disabilities are so severe that he has effectively lost the 
use of his hands and/or feet, such that he is eligible for 
financial assistance for the purchase of adaptive equipment.  
He states that he must use a motorized scooter or wheelchair 
at virtually all times, and that he otherwise must use 
crutches.  

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2), 4.63 (2004). 

The Secretary shall repair, replace or reinstall adaptive 
equipment deemed necessary for the operation of an automobile 
or other conveyance acquired in accordance with the 
provisions of Title 38, Chapter 39, and provide, repair, 
replace, or reinstall such adaptive equipment for any 
automobile or other conveyance which an eligible person may 
previously or subsequently have acquired, where the veteran 
has a service-connected disability that includes one of the 
following: loss or permanent loss of use of one or both feet; 
or loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes to the required 
specified degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808. 

For adaptive equipment eligibility only, a showing of 
ankylosis of one or both knees or one or both hips is 
sufficient.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1)(iv).

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The Board's discussion of the medical evidence in Part I 
above is incorporated herein.  In addition, the Board notes 
that the February 2004 VA examination report shows that the 
veteran complained of hand pain.  On examination, the hands 
had swelling bilaterally at the metacarpal phalangeal joints, 
and he did not actively flex his PIP (proximal 
interphalangeal) joints or DIP (distal interphalangeal) 
joints.  Passively, there was full extension, nine degrees of 
flexion at the PIP joints, and 45 degrees at the DIP joints.  
Grip was weak bilaterally, and he did not do repetitive 
motion due to pain.  Pain was reported on all motion.  He 
could flex his left knee nine degrees and he lacked 10 
degrees of extension.  The right knee had 70 degrees of 
flexion, and lacked 10 degrees of extension.  

A report from Lloyd K. Weldon, D.O., dated in December 2003, 
states that the veteran has significant hand pain due to 
rheumatoid arthritis, and that he has a shortening of the 
right leg for which he compensates with a 5/8-inch heel lift.  

A letter from Shaun H. Kretzschmar, M.D., dated in April 
2003, states that the veteran has rheumatoid arthritis in his 
hands productive of significant deformity, and that he was 
given a motorized scooter in 2001, but that he was unable to 
transport it and required a rack/lift for his vehicle.  See 
also April and May 2003 VA outpatient treatment reports 
(noting that the veteran requires a wheelchair lift for his 
car).  

The November 2003 VA examination report shows that the 
veteran had motion in his right knee from 0 to 105 degrees, 
and that the left knee had a range of motion from 0 to 90 
degrees.  

A February 2003 VA outpatient treatment report indicates that 
the veteran had a "decent ROM" (range of motion) at his 
wrists, and that he could flex his fingers, but that he had 
difficulty with extension.  He was also noted to have a 
limited range of motion in his shoulders and knees.  

The July 2001 VA examination report notes that the veteran 
reported difficulty operating the hand controls for his 
scooter due to hand symptoms.  The impressions noted 
rheumatoid arthritis of both hands with diminished range of 
motion, and deformity in both thumbs and all fingers.  

The claims files include lay statements from the veteran's 
niece, dated in July 2003 and May 2004, in which she 
essentially states that the veteran has a great deal of pain, 
that he cannot ambulate without crutches, that he uses an 
electric scooter, and that his hands are disfigured and 
impaired.  

The Board finds that the criteria for entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment have not been met.  Although the veteran's 
use of his hands and legs is clearly impaired, the evidence 
does not show that he has a loss of actual remaining function 
of either leg, foot, or hand, due to his service-connected 
disabilities such that he would be equally well served by an 
amputation stump at the site of election below either knee, 
or elbow, with use of a suitable prosthesis.  See 38 C.F.R. 
§§ 3.350(a)(2)(i), 4.63.  In summary, the evidence is 
insufficient to show that the veteran's service-connected 
disabilities have resulted in ankylosis of a knee, the loss, 
or loss of use of, a foot or a hand, or permanent impairment 
of vision of both eyes to the required specified degree.  
Accordingly, the Board must find that the preponderance of 
the evidence is against the veteran's claim, and that the 
claim of entitlement to a certificate of eligibility for 
financial assistance in acquiring an automobile or other 
conveyance or specially adaptive equipment must be denied.  
38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.808, 4.63. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

With regard to the claim of entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing, as the Board has fully granted the veteran's 
claim, the Board finds that a detailed discussion of the VCAA 
is unnecessary.  Any potential failure of VA in fulfilling 
its duties to notify and assist the veteran is essentially 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  With regard to the claim of entitlement to a 
certificate of eligibility for financial assistance in 
acquiring special home adaptations, the Board has determined 
that there is no legal entitlement to the claimed benefit as 
a matter of law.  As there is no dispute as to the underlying 
facts of this case, and as the Board has denied the claim as 
a matter of law, the VCAA is inapplicable.  See e.g., Livesay 
v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch 
v. Principi, 15 Vet. App. 362 (2001).  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of his duties to obtain evidence, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim.  38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With regard to the claim of entitlement to assistance in the 
purchase of an automobile or other conveyance and adaptive 
equipment, under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in March 
2003 (hereinafter "VCAA notification letter") that informed 
him of the type of information and evidence necessary to 
support his claim.  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC), and two 
supplemental statements of the case (SSOC), he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Form 21-4142) 
for all evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the SOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and the veteran has 
been afforded VA examinations.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.

Entitlement to a certificate of eligibility for assistance in 
acquiring a special home adaptation grant is denied as a 
matter of law.

A certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and necessary 
adaptive equipment is denied.

	                        
____________________________________________
	MILO HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


